COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      The State of Texas v. Keiarra Peterson

Appellate case number:    01-19-00137-CR

Trial court case number: 1529626

Trial court:              177th District Court of Harris County

       Appellee Keiarra Peterson filed a motion for rehearing of the Court’s August 25, 2020
opinion. The motion for rehearing is denied.
       It is so ORDERED.
       Panel consist of Justices Goodman, Hightower, and Countiss.

Judge’s signature: /s/ Julie Countiss
                   Acting for the Court


Date: December 29, 2020